IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,772-01


                            EX PARTE DEDRIC DIXON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-17-904062-A IN THE 331ST DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to eighty eight years’ imprisonment. The

Third Court of Appeals affirmed his conviction. Dixon v. State, No. 03-18-00058-CR (Tex.

App.—Austin Aug. 24, 2018) (not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       The trial court made findings of fact and conclusions of law, recommending that relief be

denied. This Court adopts the trial court’s findings of fact and conclusions of law, with the

exception of finding of fact number 10. Based on the trial court’s other findings and conclusions and

this Court’s independent review of the entire record, relief is denied.
                             2



Delivered: June 15th, 2022

Do not publish